Citation Nr: 0923818	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  02-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the Veteran's service-
connected left knee disorder.

2.  Entitlement to service connection for ganglion cysts of 
both wrists, to include as secondary to the Veteran's 
service-connected left knee disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to Veteran's 
service-connected left knee disorder.

4.  Entitlement to an increased initial rating for urethral 
stricture disease, currently evaluated as 20 percent 
disabling prior to April 27, 2007, and as 40 percent 
disabling from April 27, 2007.

5.  Entitlement to a compensable rating for right foot 
plantar calluses.

6.  Entitlement to a compensable rating for left foot plantar 
calluses.

7.  Entitlement to a compensable rating for residuals of 
first and second degree burns to the right foot.

8.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  A hearing before the undersigned Veterans 
Law Judge at the RO was held in January 2006.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, the evidence 
is in equipoise as to whether the veteran's current low back 
disorder was incurred in service.

2.  The preponderance of the evidence of record indicates 
that the Veteran's ganglion cysts are not related to service 
and are not secondary to any service connected disability.

3.  The preponderance of the evidence of record indicates 
that any bilateral shoulder disability the Veteran has is not 
related to service and is not secondary to any service 
connected disability.

4.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal as to the claim of 
entitlement to an increased initial rating for urethral 
stricture disease was requested.

5.  The calluses on the Veteran's left and foot are 
manifested by subjective complaints of pain, but no 
functional impairment on objective evaluation.

6.  The residuals of first and second degree burns to the 
right foot consist of no more than a mild small hypopigmented 
patch, which is not deep, painful, or unstable, and does not 
result in limited motion.






CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, his low back 
disorder was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The Veteran's bilateral ganglion cyst disability was not 
incurred in service, and is not secondary to his service 
connected left knee disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  The Veteran's bilateral shoulder disability was not 
incurred in service, and is not secondary to his service 
connected left knee disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of entitlement to an increased 
initial rating for urethral stricture disease, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

5.  The criteria for a compensable evaluation for calluses of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.118, Diagnostic Codes 7819, 7801-7805 (2008).

6.  The criteria for a compensable evaluation for calluses of 
the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.118, Diagnostic Codes 7819, 7801-7805 (2008).

7.  The criteria for a compensable evaluation for residuals 
of first and second degree burns to the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, 
Diagnostic Codes 7819, 7801-7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2001, April 2003, September 2003, 
December 2003, March 2005, December 2006, and February 2007.  
These letters collectively informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the appellant 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  

The December 2006 letter provided the Veteran with notice of 
the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records, providing the Veteran with VA examinations, 
and providing the Veteran with a hearing.  Consequently, the 
duty to notify and assist has been satisfied in this appeal.


Entitlement to service connection for a low back disorder, 
ganglion cysts of both wrists, and a bilateral shoulder 
disorder, to include as secondary to the Veteran's service-
connected left knee disorder.

The Veteran contends that service connection for a low back 
disorder, ganglion cysts of both wrists and a bilateral 
shoulder disorder, is warranted.  Specifically, the Veteran 
contends that he fell in 1985 as a direct result of his 
service connected left knee "giving way", and injured his 
shoulders, low back, and wrists.  He therefore requests 
service connection for these disabilities as secondary to his 
service connected left knee disability.  

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection will also be presumed for certain chronic 
diseases, to include arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, and resolving all 
doubt in favor of the Veteran, the Board finds that service 
connection is warranted for a low back disability.  In this 
regard, the Board finds that the evidence is in equipoise as 
to the question of whether the Veteran injured his low back 
in a fall in 1985 that was caused by his service connected 
left knee disability.  In this regard, the Board notes 
particularly the report of an April 2007 VA examination, in 
which an examiner indicated that the Veteran's back injury 
was as likely as not related to the Veteran's service 
connected left knee disorder, apparently based on the 
Veteran's reported history of his 1985 fall.  While there is 
conflicting evidence of record as to the circumstances 
surrounding that 1985 fall, the Board finds this evidence, 
along with the Veteran's hearing testimony and other evidence 
of record, to be sufficient to at least cause the evidence of 
record to be in equipoise as to the question of whether the 
Veteran's low back disability is secondary to his service 
connected left knee disability.  As such, the Board finds 
that service connection is warranted for this disorder.

Taking into account all relevant evidence, the Board finds 
that service connection is however not warranted for either 
ganglion cysts or any right shoulder disability, as, while 
the Veteran has testified to his belief that these 
disabilities are related to service, the preponderance of 
medical evidence of record indicates that these are not 
related to service or secondary to any service connected 
disability.

Initially, the Board points out that the Veteran's service 
records show no complaints of, or treatment for, ganglion 
cysts, and, while they show one shoulder abrasion in October 
1971, the rest of his service medical records, including his 
March 1974 separation report, show no further problems with 
his right shoulder.  Further, there is no evidence showing 
the occurrence of either of these disabilities until many 
years after service.  However, as noted above, the Veteran is 
not claiming that these disabilities are directly related to 
service, but rather that they are secondary to his service 
connected left knee disability, and incurred as a result of a 
fall due to that knee injury.

However, the Board notes that this theory is simply not 
supported by the evidence of record.  While the Veteran does 
have ganglion cysts, and he has testified, in statements and 
in his recent hearing testimony, as to his belief these cysts 
are related to a fall which is related to his knee 
disability, no objective medical evidence has been presented 
linking this disability to the Veteran's service connected 
left knee disability.  

The Veteran was found to have bilateral ganglion cysts upon 
examination in April 2007.  However, the examiner 
specifically indicated that these were not related to service 
in any way, including as secondary to the Veteran's fall in 
1985 which he reported was due to his service connected left 
knee disability.  Even presuming therefore that this fall in 
1985 was as a direct result of the Veteran's service 
connected left knee, there is no evidence showing that this 
fall was the cause of the Veteran's current ganglion cysts.  
Thus, with no objective medical evidence of record linking 
the Veteran's ganglion cysts to service or any service 
connected disability, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this disability.

Further, as to the Veteran's claimed shoulder disability, 
again, while the Veteran has testified as to his belief that 
he currently has a bilateral shoulder disability related to 
his service connected left knee disability, there is no 
objective medical evidence of record linking the Veteran's 
current right shoulder complaints to service or any service 
connected disability.  Initially, the Board points out that 
the evidence of record is somewhat unclear as to whether the 
Veteran currently even has any current bilateral shoulder 
disability.  He was noted in April 1977 to have some problems 
with his clavicle, however, the Veteran was examined in April 
2007, and found to have essentially normal shoulders.  He was 
noted to gag and groan during ranges of motion testing, but 
the examiner indicated that he felt that less than maximal 
effort was being put forth during this examination.  X-rays 
were also essentially normal, except for a possible slight 
amount of acromioclavicular narrowing.  The Veteran was 
diagnosed with bilateral shoulder arthralgias, or bilateral 
shoulder pain.  The United States Court of Appeals for 
Veterans Claims (Court) has held that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, there is some question as to whether the Veteran even 
has a current bilateral shoulder disability.  However, even 
assuming that he does, and even assuming that the fall the 
Veteran took in 1985 was related to his service connected 
left knee disability, the April 2007 VA examiner specifically 
indicated that in his opinion, the Veteran's shoulder 
condition was less likely than not related to his fall.  
Thus, with no objective medical evidence of record having 
been presented linking any current shoulder disability to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability as well.

As the preponderance of the evidence is against these claims 
of entitlement to service connection for ganglion cysts and a 
bilateral shoulder disorder, the benefit-of-the-doubt 
doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Entitlement to an increased initial rating for urethral 
stricture disease, currently evaluated as 20 percent 
disabling prior to April 27, 2007, and as 40 percent 
disabling from April 27, 2007.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

In a letter received at the Board in March 2009, the Veteran 
indicated that based on the recent increase of his disability 
percentage for his service connected urethral stricture 
disease, he accepted that as a fully favorable decision.  
Accordingly, the Board finds that the Veteran no longer 
wishes to continue his appeal as to this issue, and the Board 
therefore does not have jurisdiction to review this appeal, 
and it is therefore dismissed.


Entitlement to a compensable rating for right and left foot 
plantar calluses, and the residuals of first and second 
degree burns to the right foot.

The Veteran was originally granted service connection for all 
these disabilities by an August 1974 rating decision.  That 
decision was based on service medical records which showed 
that the Veteran received burns on his right foot during an 
accident.  Noncompensable ratings for these disabilities have 
been in effect since that time, and the Veteran argues these 
disabilities are more severe than a noncompensable rating 
would reflect.

The Veteran is currently rated as noncompensably disabled for 
his right and left plantar foot calluses under 38 C.F.R. § 
4.118, DC 7819, as analogous to benign skin neoplasms, which 
are to be rated as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
impairment of function, as appropriate.  The Veteran's 
residuals of first and second degree burns of the right foot 
are rated as noncompensably disabling under Diagnostic Code 
7802, for superficial scars that do not cause limited motion.

Reviewing the relevant codes potentially applicable to each 
of these service connected disabilities, under Diagnostic 
Code 7801, for scars other than the head, face, or neck that 
are deep or cause limited motion, a 10 percent rating is 
assigned if the affected area exceeds 6 sq. in. (39 sq. cm.).  
A 20 percent evaluation will be assigned if the area exceeds 
12 sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. 
in. (465 sq. cm.), a 30 percent evaluation will be assigned.  
A 40 percent disability will be warranted if the area exceeds 
144 sq. in. (929 sq. cm.).  Scars in widely separated areas, 
as on 2 or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  38 
C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides a 10 percent evaluation for 
scars (other than head, face, or neck) in an area or areas of 
144 square inches (929 sq. cm.) or greater, that are 
superficial and that do not cause limited motion.  38 C.F.R. 
§ 4.118, DC 7802 (2008).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1) (2008).  A 
10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2008).  A scar may also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2008).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008). 

Taking into account all relevant evidence, the Board does not 
find that the criteria for a higher evaluation for any of 
these disabilities has been met.  As noted above, in order to 
warrant a higher evaluation for any of these calluses or 
scars, the Veteran would have to be found to have scars or 
calluses that are deep, painful, unstable, larger than an 
area exceeding 6 square inches, or which cause limited 
motion.  

Reviewing the relevant evidence of record, the report of a 
May 2003 VA examination indicates that the Veteran reported 
pain on the side of his feet in the arches around his ankles.  
He also noted that his skin hurt and he had calluses.  Upon 
examination, the Veteran's skin appearance, texture, color, 
and temperature were all found to be within normal limits.  
There was a very thin small hyperkeratotic lesion on the 
medial plantar of both great toes.  Structurally, he had a 
small amount of hallux valgus, which the examiner indicated 
would result in a small pinch callus as described, which was 
a very normal finding for adults of his age, and was not due 
to any injury, but was more a result of ageing.  The areas 
that were burned by history appeared absolutely normal.  
There was no discoloration, no shading, and no objective 
signs of skin abnormality in the areas the Veteran pointed to 
as burned.  The examiner noted there was no discomfort to 
touch.  The examiner noted some peeling that was from chronic 
tinea pedis, that he felt was not related to the Veteran's 
service connected conditions.  There were no neurological 
deficits noted, and the range of motion of the affected areas 
was normal, with no restrictions and no pain.  X-rays were 
also normal.  The examiner found no impression of 
degenerative joint disease or other structural abnormalities.  
The examiner indicated that he felt this examination was as 
close to normal as possible.  He again stated that he could 
see no residuals from the Veteran's burns, and the pain that 
the Veteran claimed was not supported by any structural 
abnormalities in any way.  The examiner concluded that this 
was a fully normal foot.

The Veteran, in his hearing testimony before the Board in 
January 2006, indicated that he shaved his foot calluses 2-3 
times a month, and that his feet were painful and itchy.

The Veteran received an additional VA foot examination in May 
2007.  At that time, the Veteran had calluses over the medial 
surface of both of his great toes, especially on the planter 
surface.  He also reported occasional scaling of his burn 
scar area.  He reported that he shaved his calluses down 
periodically.  On examination, on the left lateral great toes 
bilaterally, there were hyperkeratotic papules.  On the 
lateral surface of the dorsum of the right foot there was a 
hypopigmented patch.  The examiner indicated that his 
impression was of postinflammatory hypopigmentation from a 
scald injury, and calluses of the plantar surface.  The total 
body surface area affected by all these conditions was 2 
percent.  The exposed body surface area was 0 percent.  The 
examiner indicated he did not find any scarring.

Thus, reviewing this evidence, and all relevant evidence of 
record, there is no evidence showing that the Veteran's right 
or left foot calluses, or the residuals of his burn scar, are 
deep, painful, unstable, larger than an area exceeding 6 
square inches, or cause limited motion.  Although the Veteran 
has reported subjective problems with pain, there was no 
objective evidence of pain or structural problems which would 
cause pain, on examination.  Nor was there any objective 
evidence that the Veteran's calluses or his residuals of his 
burn scars were painful to touch, or that they caused any 
limited motion.  As such, the Board finds that the criteria 
for a higher evaluation for this Veteran's service connected 
right and left foot calluses, and residuals of a burn to the 
right foot, do not meet the criteria for a higher evaluation.  
As such, the preponderance of the evidence of record is 
against a grant of higher rating as to these issues.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and increased 
ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).







ORDER

Entitlement to service connection for a low back disability, 
as secondary to the veteran's service connected left knee 
disability, is granted.

Entitlement to service connection for ganglion cysts of both 
wrists, to include as secondary to the Veteran's service-
connected left knee disability, is denied.

Entitlement to service connection for a bilateral shoulder 
disorder, to include as secondary to the Veteran's service-
connected left knee disability, is denied.

The Veteran's claim of entitlement to an increased initial 
rating for urethral stricture disease, currently evaluated as 
20 percent disabling prior to April 27, 2007, and as 40 
percent disabling from April 27, 2007, is dismissed.

Entitlement to a compensable rating for right foot plantar 
calluses is denied.

Entitlement to a compensable rating for left foot plantar 
calluses is denied.

Entitlement to a compensable rating for residuals of first 
and second degree burns to the right foot is denied.


REMAND

The veteran has now been granted service connection for a low 
back disorder.  The RO will adjudicate this claim and assign 
the percentage for this back disability.  As the question of 
what disability rating the veteran is granted will have a 
significant impact on the Veteran's claim of entitlement to 
individual unemployability, the Board finds that this issue 
must be remanded in order that in may be readjudicated, 
taking into account the veteran's newly granted service 
connected back disability.



Accordingly, the case is REMANDED to the AMC for the 
following action:

After the veteran has been assigned a 
disability rating for his service 
connected low back disability, the RO 
should re-adjudicate the claim of 
entitlement to individual 
unemployability.  If any benefit sought 
is not granted, the Veteran should be 
furnished a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO, however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


